214 Ga. 478 (1958)
105 S.E.2d 457
WILLIAMS
v.
KWIK SHAKE DISPENSER MANUFACTURING COMPANY.
20207.
Supreme Court of Georgia.
Submitted September 9, 1958.
Decided October 10, 1958.
Howell C. Ravan, for plaintiff in error.
Hicks & Henderson, contra.
HEAD, Justice.
The bill of exceptions assigns as error a judgment of the court sustaining the demurrers of the plaintiff to the defendant's answer and cross-action. Held: *479 The dismissal of a cross-bill or answer is not such a final disposition of a cause as may be reviewed in this court. Code § 6-701, as amended by Ga. L. 1957, pp. 229-232; Knights of the Ku Klux Klan v. Terrell, 155 Ga. 374 (116 S.E. 793); White v. Chisolm, 160 Ga. 177 (127 S.E. 140); Byrd v. Equitable Life Assurance Society, 184 Ga. 178 (190 S.E. 584); Darden v. Roberts, 193 Ga. 637 (19 S.E.2d 270); Sanders v. Sanders, 212 Ga. 244 (91 S.E.2d 604); Bowman v. Poole, 212 Ga. 697 (95 S.E.2d 375). The amendment to the rules of practice and procedure, approved January 19, 1957 (Ga. L. 1957, pp. 224-248), did not repeal or modify the rule that the dismissal of a cross-action on demurrer is not such a final judgment as may be reviewed by direct bill of exceptions.
Writ of error dismissed. All the Justices concur.